Justice SAYLOR,
concurring.
I concur in the result, while joining the thoughts independently expressed by Mr. Justice Baer in his well-reasoned concurrence. I write here to explain further my conclusion that the common pleas court’s determination should be reinstated.
Although, as noted, I favor the result reached by the majority, I do not find the Superior Court’s position entirely unfounded. To my mind, this was indeed a close case, as the common pleas court recognized. See N.T. March 2, 2010, at 4 (reflecting the court’s statement that “I find myself basically completely 50/50 on th[e] issue” of whether it would be in the children’s best interest to await reunification with Father where such reunification might not occur for several years). Moreover, I am in substantial agreement with Madame Justice Orie Melvin’s dissenting expression to the degree it recognizes that the Superior Court reasonably undertook to promote the children’s best interests pursuant to Section 2511(b) of the Adoption Act, 28 Pa.C.S. § 2511(b). See In re R.I.S., Nos. 791-792, 828-829 MDA 2010, slip op. at 16, 23 A.3d 591 (Pa.Super. Dec. 22, 2010) (applying a totality-of-the-circumstances test), summarized in Dissenting Opinion, at 583-84 (Orie Melvin, J.).
I ultimately believe, however, that the Superior Court did not afford sufficient deference to the common pleas court’s determination under the circumstances. If it were certain that the foster parents were willing to adopt the children, I might conclude differently. However, the record contains no indication that the foster parents are willing to provide a permanent home.1 This is an important factor because, absent adoption by the foster parents, permanency for the children will necessarily involve a different family and a breaking of the existing bond with the foster parents. In turn, this appears to tip the balance in favor of a determination that the common pleas court aeted within *576its discretion in, essentially, deciding to wait and see whether Father will be able to provide permanency within a reasonable timeframe.
Chief Justice CASTILLE joins this concurring opinion.

. See generally R.I.S., Nos. 791-792, 828-829 MDA 2010, slip op. at 19 (observing that the record supported a conclusion that the children were "happily bonded” with the foster parents, but remaining silent as to whether the latter had expressed any interest in adopting); Brief for Appellee at 9-10 (emphasizing the children's bond with the foster parents, and separately noting the existence of a "pre-adoptive resource” without specifying that the resource is the foster parents).